In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00512-CR
          01-05-00618-CR
____________

JASON ANTHONY GOOLSBY, Appellant

 V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause Nos. 1021648 and 1020905 



 
MEMORANDUM  OPINION 
               Appellant, Jason Anthony Goolsby, pleaded guilty to the offenses of criminal
mischief  and theft.  In accordance with the plea bargain agreements, the trial court
sentenced appellant in each case to confinement for two years.  Appellant filed timely
notices of appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App.
2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in each case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).